Citation Nr: 0019555	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-47 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to specially adapted housing.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a special home adaptation 
grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to February 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The January 1989 rating decision which denied entitlement 
to specially adapted housing and entitlement to a special 
home adaptation grant is final.

2.  The evidence submitted subsequent to the January 1989 
rating decision bears directly and substantially upon the 
specific matter under consideration, and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
specially adapted housing and entitlement to a special home 
adaptation grant.

3.  The evidence shows a medical opinion that it was 
medically necessary for the veteran to have special adaptive 
housing or a special home adaptation grant.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision which denied entitlement 
to specially adapted housing and entitlement to a special 
home adaptation grant is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).

2.  The evidence received subsequent to the January 1989 
rating decision is new and material and serves to reopen the 
veteran's claims of entitlement to specially adapted housing 
and a special home adaptation grant.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claims of entitlement to specially adapted housing 
and entitlement to a special home adaptation grant are well 
grounded.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. 
§§ 3.809, 3.809a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to specially adapted housing and 
entitlement to a special home adaptation grant.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the January 1989 rating decision denial of his claim of 
entitlement to specially adapted housing and entitlement to a 
special home adaptation grant.  That rating decision is 
therefore final.  38 U.S.C.A. § 7105 (West 1991).  Therefore, 
pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to specially adapted housing and 
entitlement to a special home adaptation subsequent to the 
January 1989 rating decision.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:

(a) Service.  Active military, naval or 
air service after April 20, 1898, is 
required. Benefits are not restricted to 
veterans with wartime service, and

(b) Disability.  The disability must have 
been incurred or aggravated as the result 
of service as indicated in 38 C.F.R. 
§ 3.809(a) of this section and the 
veteran must be entitled to compensation 
for permanent and total disability due 
to:  (1) The loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or (2) Blindness in both eyes, having 
only light perception, plus the 
anatomical loss or loss of use of one 
lower extremity, or (3) The loss or loss 
of use of one lower extremity together 
with residuals of organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(4) The loss or loss of use of one lower 
extremity together with the loss of loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809 (1999).

"Preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (1999).  
The assistance referred to in § 3.809 will not be available 
to any veteran more than once.  38 C.F.R. § 3.809(c) (1999).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met:

(a) The veteran is not entitled to a 
certificate of eligibility for assistance 
in acquiring specially adapted housing 
under § 3.809 nor had the veteran 
previously received assistance in 
acquiring specially adapted housing under 
38 U.S.C. 2101(a).  A veteran who first 
establishes entitlement under this 
section and who later becomes eligible 
for a certificate of eligibility under 
§ 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no 
particular type of adaptation, 
improvement, or structural alteration may 
be provided to a veteran more than once. 

(b) The veteran is entitled to 
compensation for permanent and total 
disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss 
or loss of use of both hands.

38 C.F.R. § 3.809a (1999).  The assistance referred to in 
§ 3.809a will not be available to any veteran more than once.  
38 C.F.R. § 3.809a(c) (1999).

The evidence received subsequent to the January 1989 rating 
decision includes a January 1989 VA examination wherein the 
examiner found that the veteran was confined to a wheelchair 
and that adaptations to his home were medically necessary.  
The examiner implied that the veteran's service-connected 
disabilities were involved in the creation of the veteran's 
disability and loss of use of extremities.

The Board finds that medical report to be both new and 
material.  It was not previously of record, and it bears 
directly and substantially on the specific matter of the 
veteran's claim, as it provides evidence tending to show the 
loss of use of the lower extremities.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claims of 
entitlement to specially adapted housing and entitlement to a 
special home adaptation grant.  Therefore, those claims are 
reopened.

II.  Whether claims of entitlement to specially adapted 
housing and entitlement to a special home adaptation grant 
are well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim of entitlement to specially adapted 
housing may be established where there is evidence of record 
that (1) the veteran has served after April 20, 1898, and (2) 
the veteran is entitled to compensation for permanent and 
total disability due to the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809 (1999).  The Board finds that there is evidence of 
record suggesting that the veteran may have the loss of use 
of his lower extremities due to his service-connected pseudo-
Parkinson's, rated as 100 percent disabling, and that the 
veteran may be confined to a wheelchair.  The evidence shows 
that the veteran served in 1944 and 1945.

A "well grounded" claim of entitlement to a special home 
adaptation grant may be established where there is evidence 
of record that (1) the veteran has served after April 20, 
1898, and (2) the veteran is entitled to compensation for 
permanent and total disability which includes the anatomical 
loss or loss of use of both hands.  38 C.F.R. § 3.809a 
(1999).  The Board finds that there is evidence of record 
suggesting that the veteran may have the loss of use of his 
upper extremities due to his service-connected pseudo-
Parkinson's disease, rated as 100 percent disabling.  The 
evidence shows that the veteran served in 1944 and 1945.

Accordingly, the Board finds that the veteran's claims of 
entitlement to specially adapted housing and entitlement to a 
special home adaptation grant are well grounded.  To this 
extent only, those appeals are granted.  38 U.S.C.A. §§ 2101, 
5107 (West 1991); 38 C.F.R. §§ 3.809, 3.809a (1999).


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to specially adapted housing and entitlement 
to a special home adaptation grant, and those claims are 
reopened.

The claims of entitlement to specially adapted housing and 
entitlement to a special home adaptation grant are well 
grounded.  To this extent only, those appeals are granted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).  Because the claims of entitlement 
to specially adapted housing and entitlement to a special 
home adaptation grant are well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 
(1999).

The Board notes that the VA examinations of record are not 
responsive to the issues of entitlement to specially adapted 
housing and entitlement to a special home adaptation grant.  
Only service-connected disabilities are for consideration in 
determining entitlement to specially adapted housing or a 
special home adaptation grant.  The Board feels that a VA 
examination would be useful in determining whether the 
veteran's service-connected disabilities are productive of 
disability sufficient to warrant specially adapted housing, 
without consideration of his nonservice-connected 
disabilities.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA special adapted housing/special 
home adaptation grant examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should be 
instructed that only the veteran's 
disabilities which have been 
adjudicated to be service-connected, 
to wit, his pseudo-Parkinson's and 
his psychotic endogenous depression 
may be considered.

c)  With consideration of only the 
veteran's service-connected pseudo-
Parkinson's and his psychotic 
endogenous depression, the examiner 
should state whether or not the 
veteran has the loss, or loss of 
use, of both lower extremities, such 
as to preclude locomotion without 
the aid of braces, crutches, canes, 
or a wheelchair.

d)  With consideration of only the 
veteran's service-connected pseudo-
Parkinson's and his psychotic 
endogenous depression, the examiner 
should provide an opinion as to 
whether or not the veteran has 
blindness in both eyes, having only 
light perception, plus the 
anatomical loss or loss of use of 
one lower extremity.

e)  With consideration of only the 
veteran's service-connected pseudo-
Parkinson's and his psychotic 
endogenous depression, the examiner 
should provide an opinion as to 
whether or not the veteran has the 
loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

f)  With consideration of only the 
veteran's service-connected pseudo-
Parkinson's and his psychotic 
endogenous depression, the examiner 
should provide an opinion as to 
whether or not the veteran has the 
loss or loss of use of one lower 
extremity together with the loss of 
use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

g)  With consideration of only the 
veteran's service-connected pseudo-
Parkinson's and his psychotic 
endogenous depression, the examiner 
should provide an opinion as to 
whether or not the veteran has 
blindness in both eyes with 5/200 
visual acuity or less.

h)  With consideration of only the 
veteran's service-connected pseudo-
Parkinson's and his psychotic 
endogenous depression, the examiner 
should provide an opinion as to 
whether or not the veteran has the 
anatomical loss or loss of use of 
both hands.

i)  With consideration of only the 
veteran's service-connected pseudo-
Parkinson's and his psychotic 
endogenous depression, the examiner 
should provide an opinion as to 
whether or not the veteran has the 
anatomical loss or loss of use of 
any of his four extremities.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



